
	
		I
		112th CONGRESS
		1st Session
		H. R. 1993
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2011
			Mr. Herger (for
			 himself, Ms. Berkley, and
			 Mr. McKinley) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify
		  timing rules for determining gross income with respect to certain construction
		  contracts.
	
	
		1.Short titleThis Act may be cited as the
			 American Job Builders Tax Reform Act
			 of 2011.
		2.Indexing of small
			 contractor threshold for construction contracts
			(a)Small contractor
			 threshold To correct for prior inflationClause (ii) of section
			 460(e)(1)(B) of the Internal Revenue Code of 1986 is amended by striking
			 $10,000,000 and inserting $40,000,000.
			(b)Small contractor
			 threshold indexed for inflationSubsection (e) of section 460 of such Code
			 is amended by adding at the end the following new paragraph:
				
					(7)Inflation
				adjustment
						(A)In
				generalIn the case of a
				taxable year beginning after 2011, the $40,000,000 amount in 460(e)(1)(B)(ii)
				shall be increased by an amount equal to—
							(i)such dollar
				amount, multiplied by
							(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2010 for calendar year 1992 in
				subparagraph (B) thereof.
							(B)RoundingIf
				any amount as adjusted under subparagraph (A) is not a multiple of $100, such
				amount shall be rounded to the next lowest multiple of
				$100.
						.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			3.Minimum tax
			 treatment not to apply to construction contracts
			(a)In
			 generalParagraph (3) of
			 section 56(a) of the Internal Revenue Code of 1986 is amended by striking the
			 second sentence and inserting the following:
				
					For purposes
				of the preceding sentence, in the case of a construction contract (as defined
				in section 460(e)(4)), section 460(b)(1)(B) shall not
				apply..
			(b)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2010.
			
